
	

114 HR 1169 IH: Health Savings Account Act
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1169
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2015
			Mr. Fortenberry introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the maximum contribution limit for health
			 savings accounts.
	
	
 1.Short titleThis Act may be cited as the Health Savings Account Act. 2.Maximum contribution limit to HSA increased to amount of deductible and out-of-pocket limitation (a)Self-Only coverageSection 223(b)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $2,250 and inserting the amount in effect under subsection (c)(2)(A)(ii)(I).
 (b)Family coverageSection 223(b)(2)(B) of such Code is amended by striking $4,500 and inserting the amount in effect under subsection (c)(2)(A)(ii)(II). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
